Exhibit 10.79
 
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
By
SMITH & WESSON HOLDING CORPORATION,
SMITH & WESSON CORP.,
THOMPSON/CENTER ARMS COMPANY, INC.,
UNIVERSAL SAFETY RESPONSE, INC.,
FOX RIDGE OUTFITTERS, INC.,
BEAR LAKE HOLDINGS, INC.
K.W. THOMPSON TOOL COMPANY, INC.,
O.L. DEVELOPMENT, INC.,
THOMPSON CENTER HOLDING CORPORATION,
and SMITH & WESSON DISTRIBUTING, INC.
as Pledgors
and
TD BANK, N.A.,
as Administrative Agent
Dated as of December 7, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
PREAMBLE
        1  
RECITALS
        1  
AGREEMENT
        2  
 
            ARTICLE I        
 
            DEFINITIONS AND INTERPRETATION        
 
           
SECTION 1.1.
  Definitions     2  
SECTION 1.2.
  Interpretation     7  
SECTION 1.3.
  Resolution of Drafting Ambiguities     7  
SECTION 1.4.
  Perfection Certificate     7  
 
            ARTICLE II        
 
            GRANT OF SECURITY AND OBLIGATIONS        
 
           
SECTION 2.1.
  Grant of Security Interest     8  
SECTION 2.2.
  Filings     9  
 
            ARTICLE III        
 
            PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL        
 
           
SECTION 3.1.
  Delivery of Certificated Securities Collateral     9  
SECTION 3.2.
  Perfection of Uncertificated Securities Collateral     10  
SECTION 3.3.
  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest     10  
SECTION 3.4.
  Other Actions     10  
SECTION 3.5.
  Joinder of Additional Pledgors     14  
SECTION 3.6.
  Supplements; Further Assurances     14  
 
            ARTICLE IV        
 
            REPRESENTATIONS, WARRANTIES AND COVENANTS        
 
           
SECTION 4.1.
  Title     15  

 



--------------------------------------------------------------------------------



 



                      Page
SECTION 4.2.
  Validity of Security Interest     15  
SECTION 4.3.
  Defense of Claims; Transferability of Pledged Collateral     15  
SECTION 4.4.
  Other Financing Statements     15  
SECTION 4.5.
  Chief Executive Office; Change of Name; Jurisdiction of Organization     16  
SECTION 4.6.
  Location of Inventory and Equipment     16  
SECTION 4.7.
  Due Authorization and Issuance     16  
SECTION 4.8.
  Consents, etc.     17  
SECTION 4.9.
  Pledged Collateral     17  
SECTION 4.10.
  Insurance     17  
 
            ARTICLE V        
 
            CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL        
 
           
SECTION 5.1.
  Pledge of Additional Securities Collateral     17  
SECTION 5.2.
  Voting Rights; Distributions; etc.     17  
SECTION 5.3.
  Defaults, etc.     18  
SECTION 5.4.
  Certain Agreements of Pledgors As Issuers and Holders of Equity Interests    
19  
 
            ARTICLE VI        
 
            [INTENTIONALLY OMITTED]        
 
            ARTICLE VII        
 
            CERTAIN PROVISIONS CONCERNING RECEIVABLES        
 
           
SECTION 7.1.
  Maintenance of Records     19  
SECTION 7.2.
  Legend     20  
SECTION 7.3.
  Modification of Terms, etc.     20  
SECTION 7.4.
  Collection     20  
SECTION 7.5.
  Notice of Business Activity Reports     20  
SECTION 7.6.
  Collection of Proceeds of Receivables     20  
 
            ARTICLE VIII        
 
            TRANSFERS        

- ii -



--------------------------------------------------------------------------------



 



                      Page
SECTION 8.1.
  Transfers of Pledged Collateral     22  
 
            ARTICLE IX        
 
            REMEDIES        
 
           
SECTION 9.1.
  Remedies     22  
SECTION 9.2.
  Notice of Sale     23  
SECTION 9.3.
  Waiver of Notice and Claims     24  
SECTION 9.4.
  Certain Sales of Pledged Collateral     24  
SECTION 9.5.
  No Waiver; Cumulative Remedies     25  
 
            ARTICLE X        
 
            APPLICATION OF PROCEEDS        
 
           
SECTION 10.1.
  Application of Proceeds     26  
 
            ARTICLE XI        
 
            MISCELLANEOUS        
 
           
SECTION 11.1.
  Concerning Administrative Agent     26  
SECTION 11.2.
  Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact     27  
SECTION 11.3.
  Continuing Security Interest; Assignment     27  
SECTION 11.4.
  Termination; Release     28  
SECTION 11.5.
  Modification in Writing     28  
SECTION 11.6.
  Notices     28  
SECTION 11.7.
  Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial     28  
SECTION 11.8.
  Severability of Provisions     28  
SECTION 11.9.
  Execution in Counterparts     29  
SECTION 11.10.
  Business Days     29  
SECTION 11.11.
  No Credit for Payment of Taxes or Imposition     29  
SECTION 11.12.
  No Claims Against Administrative Agent     29  
SECTION 11.13.
  No Release     29  
SECTION 11.14.
  Obligations Absolute     29  
SECTION 11.15.
  Effect of this Agreement     30  

- iii -



--------------------------------------------------------------------------------



 



             
EXHIBIT 1
  Form of Issuer’s Acknowledgment                      
EXHIBIT 2
  Form of Pledge Amendment                      
EXHIBIT 3
  Form of Joinder Agreement                      
EXHIBIT 4
  Perfection Certificate        

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
          This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
December 7, 2010 (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the provisions hereof, this “Agreement”) made by
and among SMITH & WESSON HOLDING CORPORATION, a Nevada corporation, SMITH &
WESSON CORP., a Delaware corporation, THOMPSON/CENTER ARMS COMPANY, INC., a New
Hampshire corporation, THOMPSON CENTER HOLDING CORPORATION, a Delaware
corporation, UNIVERSAL SAFETY RESPONSE, INC., a Delaware corporation, FOX RIDGE
OUTFITTERS, INC., a New Hampshire corporation, K.W. THOMPSON TOOL COMPANY, INC.,
a New Hampshire corporation, O.L. DEVELOPMENT, INC., a New Hampshire
corporation, BEAR LAKE HOLDINGS, INC., a Delaware corporation, SMITH AND WESSON
DISTRIBUTING, INC., a Delaware corporation, and such other Persons from time to
time party hereto by execution of a Joinder Agreement, as pledgors, assignors
and debtors (collectively, and in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of TD BANK N.A., in its capacity as administrative agent pursuant to the Credit
Agreement (as hereinafter defined), as pledgee, assignee and secured party (in
such capacities and together with any successors in such capacities, the
“Administrative Agent”).
R E C I T A L S :
          A. Certain of the Pledgors, the lenders party thereto and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
November 30, 2007 (as amended, the “Existing Credit Agreement”), which is
secured by, inter alia, that certain Pledge and Security Agreement dated as of
November 30, 2007 (as amended, the “Existing Security Agreement”) among such
Pledgors and the Administrative Agent.
          B. The Pledgors, the lenders party thereto (the “Lenders”), TD Bank,
N.A., as issuer of Letters of Credit thereunder (the “LC Issuer”) and the
Administrative Agent are amending and restating the Existing Credit Agreement in
its entirety with an Amended and Restated Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used and not defined herein are
used with the meanings assigned to such terms in the Credit Agreement.
          C. The Pledgors will receive substantial benefits from the execution,
delivery and performance of the Obligations under the Credit Agreement and the
other Loan Documents and each is, therefore, willing to enter into this
Agreement.
          D. It is a condition to (i) the obligations of the Lenders to make the
Loans and the LC Issuer to issue Letters of Credit under the Credit Agreement
and (ii) the performance of the obligations of the Secured Parties under any and
all Swap Agreements and all Cash Management Services that constitute Obligations
that the Pledgors amend and restate the Existing Security Agreement in its
entirety with this Agreement.
          E. Each Pledgor is willing and has voluntarily and freely agreed to
enter into this Agreement to secure the payment and performance of all of the
Obligations as hereinafter provided.
          F. The parties hereto intend that this Agreement shall not constitute
a novation of the obligations and liabilities existing under the Existing
Security Agreement, but rather that this Agreement shall amend and restate in
its entirety the Existing Security Agreement and re-evidence the obligations of
the Pledgors, the Borrowers and the Guarantors (as each term is defined in the
Existing

 



--------------------------------------------------------------------------------



 



Security Agreement) outstanding thereunder, as well as evidence of the
additional obligations of the Pledgors to the Administrative Agent provided for
herein.
A G R E E M E N T :
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.Unless otherwise defined herein or in the
Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC; provided that in any event,
the following terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Certificated Securities”; “Chattel Paper”;
“Commercial Tort Claim”; “Commodity Account”; “Commodity Contract”; “Commodity
Intermediary”; “Documents”; “Electronic Chattel Paper”; “Entitlement Order”;
“Equipment”; “Financial Asset”; “Fixtures”; “Goods”, “Inventory”;
“Letter-of-Credit Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”;
“Proceeds”; “Records”; “Securities Account”; “Securities Intermediary”;
“Security Entitlement”; “Supporting Obligations”; “Tangible Chattel Paper”; and
“Uncertificated Security”.
          (a) Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement. Section 1.01 of the Credit Agreement shall apply herein mutatis
mutandis.
          (b) The following terms shall have the following meanings:
          “Administrative Agent” shall have the meaning assigned to such term in
the Preamble hereof.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent’s Control with respect to any Commodity
Account.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or personal property lease contracts
and agreements and all other contracts or agreements (in each case, whether
written or oral, or third party or intercompany), between such Pledgor

- 2 -



--------------------------------------------------------------------------------



 



and any third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control,” as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control,” as such term is defined in Section 8-106
of the UCC, and (iii) in the case of any Commodity Contract, “control,” as such
term is defined in Section 9-106 of the UCC.
          “Control Agreements” shall mean, collectively, the Deposit Account
Control Agreements, the Securities Account Control Agreements and the Commodity
Account Control Agreements.
          “Controlled Account(s)” shall have the meaning assigned to such term
in Section 7.6(a) hereof.
          “Copyrights” shall mean, collectively, with respect to each Pledgor,
all copyrights (whether statutory or common law, whether established or
registered in the United States or any other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications thereof made by
such Pledgor, in each case, whether now owned or hereafter created or acquired
by or assigned to such Pledgor, together with any and all (i) rights and
privileges arising under applicable law with respect to such Pledgor’s use of
such copyrights, (ii) renewals thereof, (iii) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable with respect thereto,
including damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.
          “Core Personalty” shall mean any and all inventory of any Pledgor and
the accounts related thereto, any and all machinery and equipment of any Pledgor
that is used in the production of income of the Pledgors or necessary or
material, in the commercially reasonable judgment of the Administrative Agent,
to the core operations of the Pledgors, all accessions to, substitutions for,
replacements and products of any of the foregoing, and all books and records of
the Pledgors.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Account Control Agreement” shall mean a control agreement in
a form that is reasonably satisfactory to the Administrative Agent establishing
the Administrative Agent’s Control with respect to any Deposit Account.
          “Deposit Accounts” shall mean, collectively, with respect to each
Pledgor, (i) all “deposit accounts” as such term is defined in the UCC and all
accounts and sub-accounts relating to any of the foregoing accounts and (ii) all
cash, funds, checks, notes and instruments from time to time on deposit in any
of the accounts or sub-accounts described in clause (i) of this definition.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.

- 3 -



--------------------------------------------------------------------------------



 



          “Excluded Accounts” means, collectively, (i) any Deposit Account that
is used solely for tax withholding, funds held in trust, payment of payroll or
similar account for the benefit of employees and (ii) any Deposit Account (other
than any Deposit Account with TD Bank) that customarily has a balance less than
$100,000.00, in each case of (i) and (ii) as set forth in Schedule 13(a) to the
Perfection Certificate.
          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement to which any Pledgor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement or any
Requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Administrative Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);
     (b) any licenses, leases or other contracts of any Pledgor to the extent
that the granting of a security interest therein would constitute a breach
thereof or is prohibited thereby and such prohibition is not ineffective under
Sections 9-406(d), 9-407, 9-408 or 9-409 of the UCC; provided, further (x) all
Receivables arising under such licenses, leases or other contracts shall be
included in the definition of Collateral and shall constitute Collateral and
(y) the Collateral shall include all payments and other property received or
receivable in connection with any sale or other disposition of such licenses,
leases or other contracts.;
     (c) Excluded Accounts;
     (d) any Pledged Securities which are specifically excluded from the
definition of Pledged Securities by virtue of the proviso to such definition;
and
     (e) Copyrights, Patents and Trademarks;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).
          “Existing Credit Agreement” shall have the meaning assigned to such
term in Recital A hereof.
          “Existing Security Agreement” shall have the meaning assigned to such
term in Recital A hereof.
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include all of such Pledgor’s rights, title and
interest in, to and under all (i) Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Premises, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other Person and the benefits of any and all collateral or other security
given by any other Person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Premises, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in

- 4 -



--------------------------------------------------------------------------------



 



printed form or stored electronically), tapes and other papers or materials
containing information relating to any of the Pledged Collateral or any of the
Mortgaged Premises, including all customer or tenant lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Pledged Collateral or any of the Mortgaged
Premises and all media in which or on which any of the information or knowledge
or data or records may be recorded or stored and all computer programs used for
the compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority, except in each case for Excluded Property.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments,” as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes payable to it described in Schedule 10 to the Perfection
Certificate and intercompany notes hereafter acquired by such Pledgor and all
certificates, instruments or documents evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Investment Property” shall mean a Security, whether certificated or
uncertificated, Security Entitlement, Securities Accounts, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “LC Issuer” shall have the meaning assigned to such term in Recital B
hereof.
          “Lenders” shall have the meaning assigned to such term in Recital A
hereof.
          “Lock Box(es)” shall have the meaning assigned to such term in
Section 7.6(a) hereof.
          “Motor Vehicles” shall mean all trucks, trailers, tractors, service
vehicles, automobiles and other registered mobile equipment of the Pledgors.
          “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to, and all patent applications and registrations
made by, such Pledgor (whether established or registered or recorded in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

- 5 -



--------------------------------------------------------------------------------



 



          “Perfection Certificate” shall mean that certain perfection
certificate dated as of the date hereof, executed and delivered by each Pledgor
in favor of the Administrative Agent for the benefit of the Secured Parties and
attached hereto as Exhibit 4, and each other Perfection Certificate (which shall
be in form reasonably acceptable to the Administrative Agent) executed and
delivered by the applicable Pledgor in favor of the Administrative Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.5 hereof.
          “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedule 9 to the Perfection Certificate as being owned by such Pledgor
and all options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests in each such issuer or under any
Organization Document of each such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, (ii) all Equity Interests of any issuer, which Equity
Interests are hereafter acquired by such Pledgor (including by issuance) and all
options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests or under any Organization Document of
any such issuer, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Pledgor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
from time to time acquired by such Pledgor in any manner, and (iii) all Equity
Interests issued in respect of the Equity Interests referred to in clause (i) or
(ii) upon any consolidation or merger of any issuer of such Equity Interests;
provided, however, that with respect to the voting Equity Interests of any
Foreign Subsidiary, Pledged Securities shall not include any such voting Equity
Interests to the extent in excess of 65% of the aggregate outstanding voting
Equity Interests of such Foreign Subsidiary.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Pledgors’ rights, if any, in any goods or other
personal property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.
          “Securities Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent’s Control with respect to any Securities
Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Trademarks” shall mean, collectively, with respect to each Pledgor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URL’s), domain names, corporate names
and trade names, whether registered or unregistered, owned by

- 6 -



--------------------------------------------------------------------------------



 



or assigned to such Pledgor and all registrations and applications for the
foregoing (whether statutory or common law and whether established or registered
in the United States or any other country or any political subdivision thereof)
(except for “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of any trademarks, (ii) reissues, continuations, extensions and
renewals thereof and amendments thereto, (iii) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s and the Secured Parties’ security interest in any
item or portion of the Pledged Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, the term
“UCC” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority.
          SECTION 1.2. Interpretation. The rules of interpretation specified in
the Credit Agreement (including Section 1.01 thereof) shall be applicable to
this Agreement.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Administrative Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Administrative Agent and each
Pledgor agree that the Perfection Certificate and all descriptions of Pledged
Collateral and schedules thereto are and shall at all times remain a part of
this Agreement.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY AND OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;  
  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter-of-Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Investment Property;     (vii)   all Commercial Tort Claims;    
(viii)   all General Intangibles;     (ix)   all Money and all Deposit Accounts;
    (x)   all Supporting Obligations;     (xi)   all books and records relating
to the Pledged Collateral; and     (xii)   to the extent not covered by clauses
(i) through (xii) of this sentence, all other personal property of such Pledgor,
whether tangible or intangible, and all Proceeds and products of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of, each of the foregoing, any and all Proceeds of any
insurance, indemnity, warranty or guaranty payable to such Pledgor from time to
time with respect to any of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xii) above, the security interest created by this Agreement shall
not extend to, and the term “Pledged Collateral” shall not include, any Excluded
Property, and (i) the Pledgors shall from time to time at the reasonable request
of the Administrative Agent give written notice to the Administrative Agent
identifying in reasonable detail the Excluded Property and shall provide to the
Administrative Agent such other information regarding the Excluded Property as
the Administrative Agent may reasonably request and (ii) from and after the
Effective Date, no Pledgor shall permit to become effective in any document
creating, governing or providing for any material permit, license or agreement a
provision that would prohibit the creation of a Lien on such material permit,
license or agreement in favor of the Administrative Agent unless such

- 8 -



--------------------------------------------------------------------------------



 



Pledgor believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type.
          SECTION 2.2. Filings.
          (a) Each Pledgor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Collateral, including (i) whether such Pledgor
is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Administrative Agent promptly upon request by the Administrative
Agent.
          (b) Each Pledgor hereby ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any financing
statements of the type described in clause (a) above relating to the Pledged
Collateral if filed prior to the date hereof, with the Administrative Agent
delivering a copy of such filing to the applicable Pledgor.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that (assuming continuing possession by the
Administrative Agent of any such Securities Collateral constituting Certificated
Securities), the Administrative Agent has a perfected security interest therein
prior to all other Liens on such Securities Collateral except, with respect to
any Equity Interests of Subsidiaries, for Permitted Encumbrances which have
priority over, or are pari passu with, the security interest on such Securities
Collateral by operation of law, and with respect to any other Securities
Collateral, except for Permitted Encumbrances and Liens otherwise permitted by
Section 7.02 of the Credit Agreement. Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (but in
any event within ten (10) Business Days after receipt thereof by such Pledgor)
be delivered to and held by or on behalf of the Administrative Agent pursuant
hereto. All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the

- 9 -



--------------------------------------------------------------------------------



 



security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Administrative Agent has a perfected
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof prior to all other Liens on
such Securities Collateral except, with respect to any Equity Interests of
Subsidiaries, for Permitted Encumbrances which have priority over, or are pari
passu with, the security interest on such Pledged Securities by operation of
law, and with respect to any other uncertificated Pledged Securities, except for
Permitted Encumbrances and Liens otherwise permitted by Section 7.02 of the
Credit Agreement. Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable law, (i) cause
(or, if the issuer is not a Subsidiary, use commercially reasonable efforts to
cause) the issuer to execute and deliver to the Administrative Agent an
acknowledgment of the pledge of such Pledged Securities substantially in the
form of Exhibit 1 hereto or such other form that is reasonably satisfactory to
the Administrative Agent, (ii) if necessary or desirable to perfect a security
interest in such Pledged Securities, cause (or, if the issuer is not a
Subsidiary, use commercially reasonable efforts to cause) such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Administrative Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default, upon request by the Administrative Agent,
(A) cause (or, if the issuer is not a Subsidiary, use commercially reasonable
efforts to cause) the Organization Documents of each such issuer to be amended
to provide that such Pledged Securities shall be treated as “securities” for
purposes of the UCC and (B) cause (or, if the issuer is not a Subsidiary, use
commercially reasonable efforts to cause) such Pledged Securities to become
certificated and delivered to the Administrative Agent in accordance with the
provisions of Section 3.1 hereof. Each Pledgor hereby agrees that if any of the
Pledged Securities not issued by any Subsidiary of such Pledgor are at any time
not evidenced by certificates of ownership, such Pledgor shall enter agreements
granting “control” to the Administrative Agent with respect to such
uncertificated Pledged Securities or take any other action reasonably requested
by the Administrative Agent in order to perfect security interest therein prior
to all other Liens on such Pledged Securities except, with respect to any Equity
Interests of Subsidiaries, for Permitted Encumbrances which have priority over,
or are pari passu with, the security interest on such Pledged Securities by
operation of law, and with respect to any other uncertificated Pledged
Securities, except for Permitted Encumbrances and Liens otherwise permitted by
Section 7.02 of the Credit Agreement.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Administrative Agent in
respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental, municipal or other office specified in
Schedule 6 to the Perfection Certificate. Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral as a perfected
security interest subject only to Permitted Encumbrances and prior to all other
Liens on such Pledged Collateral except for Permitted Encumbrances and Liens
otherwise permitted by Section 7.02 of the Credit Agreement.
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants (as to itself) as follows

- 10 -



--------------------------------------------------------------------------------



 



and agrees, in each case at such Pledgor’s own expense, to take the following
actions with respect to the following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 10 to the Perfection
Certificate. Each Instrument and each item of Tangible Chattel Paper in excess
of $500,000 listed in Schedule 10 to the Perfection Certificate has been
properly endorsed, assigned and delivered to the Administrative Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
at any time any amount in excess of $500,000 then payable under or in connection
with any of the Pledged Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within five (5) Business Days
after receipt thereof) endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 13 to the Perfection
Certificate. The Administrative Agent has a perfected security interest in each
such Deposit Account (other than any Excluded Account), which security interest
is perfected by Control. No Pledgor shall hereafter establish and maintain any
Deposit Account (other than any Excluded Account) unless (1) it shall have given
the Administrative Agent ten (10) days’ prior written notice of its intention to
establish such new Deposit Account with a Bank, (2) such Bank shall be
reasonably acceptable to the Administrative Agent and (3) such Bank and such
Pledgor shall have duly executed and delivered to the Administrative Agent a
Deposit Account Control Agreement with respect to each such Deposit Account
concurrently with the establishment of such Deposit Account, provided that, for
purposes of administrative convenience, the Administrative Agent may in its
reasonable discretion, permit the Pledgors from time to time to maintain one or
more Deposit Accounts with one or more financial institutions and with such
maximum cash balances as the Administrative Agent deems appropriate, and for
which a Deposit Account Control Agreement will not be required. The
Administrative Agent agrees with each Pledgor that the Administrative Agent
shall not give any instructions directing the disposition of funds from time to
time credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default has occurred and is continuing. No Pledgor shall
grant Control of any Deposit Account to any person other than the Administrative
Agent.
     (c) Securities Accounts and Commodity Accounts. (a) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 13 to the Perfection Certificate. The Administrative Agent
has a perfected security interest in each such Securities Account and Commodity
Account, which security interest is perfected by Control. No Pledgor shall
hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary unless (1) it shall
have given the Administrative Agent ten (10) days’ prior written notice of its
intention to establish such new Securities Account or Commodity Account with
such Securities Intermediary or Commodity Intermediary, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Administrative Agent and (3) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be concurrently with the establishment of
such Securities Account or Commodity

- 11 -



--------------------------------------------------------------------------------



 



Account. Each Pledgor shall accept any cash and Investment Property in trust for
the benefit of the Administrative Agent and within five (5) Business Days of
actual receipt thereof, deposit any and all cash and Security Entitlements
received by it into a Deposit Account or Securities Account subject to
Administrative Agent’s Control or, if in the ordinary course of business, an
Excluded Account. The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. No Pledgor shall grant Control over any
Investment Property to any Person other than the Administrative Agent.
     (i) As between the Administrative Agent and the Pledgors, the Pledgors
shall bear the investment risk with respect to the Investment Property and
Pledged Securities, and the risk of loss of, damage to, or the destruction of
the Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Pledgor or any other person.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 10 to the
Perfection Certificate. If any amount in excess of $500,000 payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, the Pledgor acquiring such
Electronic Chattel Paper or transferable record shall promptly (but in any event
within five (5) Business Days after acquisition thereof) notify the
Administrative Agent thereof and shall use commercially reasonable efforts to
take such action as the Administrative Agent may reasonably request to vest in
the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
such Pledgor that the Administrative Agent will arrange, pursuant to procedures
reasonably satisfactory to the Administrative Agent, for such Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.
     (e) Letter-of-Credit Rights. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Letter-of-Credit other than those
listed in Schedule 14 to the Perfection Certificate. If any Pledgor is at any
time a beneficiary under a Letter of Credit now or hereafter issued with a face
amount in excess of $500,000, such Pledgor shall promptly (and in any event
within five (5) Business Days after becoming a beneficiary thereof) notify the
Administrative Agent thereof and such Pledgor shall, at the reasonable request
of the Administrative Agent, use commercially reasonable efforts to, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Administrative Agent of

- 12 -



--------------------------------------------------------------------------------



 



the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Administrative Agent to become the transferee beneficiary of such Letter of
Credit, in each case, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent, and with the Administrative Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement.
     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim in excess of $500,000, such Pledgor
shall promptly (and in any event within five (5) Business Days after the
acquisition thereof) notify the Administrative Agent in writing signed by such
Pledgor of the brief details thereof and, if such Commercial Tort Claim is in
excess of $500,000, grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.
     (g) Collateral Access Agreements. If, after the date of this Agreement, any
Core Personalty is located on real property leased by any Pledgor or is
otherwise in the possession of a bailee (including for purposes hereof any
warehouseman, processor, or shipper), the applicable Pledgor shall promptly
deliver to the Administrative Agent a Collateral Access Agreement or bailee
letter, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent; provided that no such Collateral Access Agreement or
bailee letter shall be required with respect to any Core Personalty located on
real property leased by any Pledgor or otherwise in the possession of a bailee
that could not be obtained after such Pledgor shall have used all commercially
reasonable efforts to do so.
     (h) Motor Vehicles. Upon the reasonable request of the Administrative
Agent, each Pledgor shall deliver to the Administrative Agent originals of the
certificates of title or ownership for the Motor Vehicles (and any other
Equipment covered by certificates of title or ownership) owned by it, with the
Administrative Agent listed as lienholder therein. Such requirement shall not
apply to Motor Vehicles (or other Equipment) with an aggregate fair market value
of $500,000 or less.

- 13 -



--------------------------------------------------------------------------------



 



          SECTION 3.5. Joinder of Additional Pledgors. The Pledgors shall cause
each Subsidiary of a Pledgor which, from time to time, after the date hereof
shall be required to pledge any assets to the Administrative Agent for the
benefit of the Secured Parties pursuant to the provisions of Section 6.13 of the
Credit Agreement, to execute and deliver to the Administrative Agent (i) a
Joinder Agreement substantially in the form of Exhibit 3 hereto within five
(5) Business Days of the date on which it was acquired or created and (ii) a
Perfection Certificate, in each case, within five (5) Business Days of the date
on which it was acquired or created. With respect to the foregoing in this
Section 3.5, upon such execution and delivery, such Subsidiary shall constitute
a “Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Administrative Agent
such additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as a
security interest having at least the perfection and priority described in
Sections 3.1 through 3.4 and to preserve and protect the rights and interests
granted to the Administrative Agent hereunder, to carry into effect the purposes
hereof or better to assure and confirm the validity, enforceability and priority
of the Administrative Agent’s security interest in the Pledged Collateral as a
security interest having at least the perfection and priority described in
Sections 3.1 through 3.4 or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any Pledged
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Administrative
Agent and in such offices wherever required by law to perfect, continue and
maintain the validity, enforceability and priority of the security interest in
the Pledged Collateral as a security interest having at least the perfection and
priority described in Sections 3.1 through 3.4 and to preserve the other rights
and interests granted to the Administrative Agent hereunder, as against third
parties, with respect to the Pledged Collateral. Without limiting the generality
of the foregoing, each Pledgor shall make, execute, endorse, acknowledge, file
or refile and/or deliver to the Administrative Agent from time to time upon
reasonable request by the Administrative Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse
receipts, receipts in the nature of warehouse receipts, bills of lading,
documents of title, vouchers, invoices, schedules, confirmatory assignments,
supplements, additional security agreements, conveyances, financing statements,
transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the Administrative Agent shall reasonably request
for such purposes. If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of any Pledgor, such suits and proceedings as the Administrative Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Pledged Collateral.
All of the foregoing shall be at the sole cost and expense of the Pledgors.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and Permitted Encumbrances and Liens otherwise permitted by
Section 7.02 of the Credit Agreement, such Pledgor owns and has rights and, as
to Pledged Collateral acquired by it from time to time after the date hereof,
will own and have rights in each item of Pledged Collateral pledged by it
hereunder, free and clear of any and all Liens. In addition, no Liens exist on
the Securities Collateral, other than Permitted Encumbrances, Liens otherwise
permitted by Section 7.02 of the Credit Agreement and Liens that are being
contested in good faith by appropriate proceedings and for which such Pledgor
has set aside on its books adequate reserves.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Administrative Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Obligations, and (b) subject to the filings and other actions
described in Schedule 6 to the Perfection Certificate, the payment of all
applicable fees, the delivery to and continuing possession by the Administrative
Agent of all Certificated Securities, all Instruments, all Tangible Chattel
Paper and all Documents a security interest in which is perfected by possession,
and the obtaining and maintenance of “control” (as described in the Uniform
Commercial Code as in effect in the applicable jurisdiction) by the
Administrative Agent of all Deposit Accounts, all Securities Accounts, all
Commodities Accounts, all Electronic Chattel Paper, Letter-of-Credit Rights and
all Uncertificated Securities, in each case a security interest in which is
perfected by such “control”, a perfected security interest in all the Pledged
Collateral. To the extent perfection of the security interest in such Pledged
Collateral is required by this Agreement, the security interest and Lien granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
this Agreement in and on such Pledged Collateral will at all times constitute a
perfected security interest and Lien prior to all other Liens on such Pledged
Collateral except for Permitted Encumbrances and Liens otherwise permitted by
Section 7.02 of the Credit Agreement.
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Each Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Administrative Agent and the priority thereof against all
claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Administrative Agent or any other
Secured Party other than Permitted Encumbrances and Liens otherwise permitted by
Section 7.02 of the Credit Agreement.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file, any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Encumbrance and Liens otherwise permitted by Section 7.02 of the
Credit Agreement with respect to such Permitted Encumbrances and Liens otherwise
permitted by Section 7.02 of the Credit Agreement or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate. No Pledgor shall execute, authorize or permit to be
filed in any public office any financing statement (or

- 15 -



--------------------------------------------------------------------------------



 



similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Pledged Collateral, except financing
statements and other statements and instruments filed or to be filed in respect
of and covering the security interests granted by such Pledgor to the
Administrative Agent or to the holder of the Permitted Encumbrances and Liens
otherwise permitted by Section 7.02 of the Credit Agreement.
          SECTION 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization.
          Each Pledgor shall not effect any change (i) in any its legal name,
(ii) in the location of its chief executive office or legal domicile, (iii) in
its identity or organizational structure, (iv) in its organizational
identification number, if any, or (v) in its jurisdiction of organization (in
each case, including by merging or amalgamating with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Administrative Agent not less
than thirty (30) days’ prior written notice, or such lesser notice period agreed
to by the Administrative Agent, of its intention so to do, clearly describing
such change and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably requested by the Administrative Agent to maintain (to the
extent provided in the applicable Collateral Document) the perfection and
priority of the security interest of the Administrative Agent for the benefit of
the Secured Parties in the Collateral. Each Pledgor agrees to promptly provide
the Administrative Agent with certified Organization Documents reflecting any of
the changes described in the preceding sentence. If any Pledgor fails to provide
information to the Administrative Agent about such changes on a timely basis,
the Administrative Agent shall not be liable or responsible to any party for any
failure to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Administrative Agent needed to
have information relating to such changes. The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.
          SECTION 4.6. Location of Inventory and Equipment. It shall not locate
any Equipment or Inventory other than any location that is listed in the
relevant Schedules to the Perfection Certificate, unless (i) it shall have given
the Administrative Agent written notice thereof within thirty (30) calendar days
following such move, clearly describing such new location and providing such
other information in connection therewith as the Administrative Agent may
reasonably request and (ii) to the extent applicable with respect to such new
location, such Pledgor shall have complied with Section 3.4(g); provided that in
no event shall any Equipment of any Pledgor exceeding $1,000,000 in value in the
aggregate be moved after the date hereof to any location outside of the
continental United States, unless the Pledgor executes any and all documents,
financing statements, agreements and instruments, and takes all such further
actions (including the filing and recording of financing statements,
notarizations, fixture filings, mortgages, deeds of trust and other documents
and the delivery of appropriate opinions of counsel), which the Administrative
Agent may reasonably request, to grant, preserve, protect or perfect the Liens
created by Collateral Documents in such Equipment or the validity or priority of
any such Lien, all at the expense of the Pledgor.
          SECTION 4.7. Due Authorization and Issuance. All of the Pledged
Securities issued by a Pledgor or a Subsidiary of a Pledgor existing on the date
hereof have been, and to the extent any such Pledged Securities are hereafter
issued, such Pledged Securities will be, upon such issuance, duly authorized,
validly issued and fully paid and non-assessable to the extent applicable. There
is no amount or other obligation owing by any Pledgor to any issuer of the
Pledged Securities in exchange for

- 16 -



--------------------------------------------------------------------------------



 



or in connection with the issuance of such Pledged Securities or any Pledgor’s
status as a partner or a member of any issuer of such Pledged Securities.
          SECTION 4.8. Consents, etc. In the event that the Administrative Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
Person therefor, then, upon the reasonable request of the Administrative Agent,
such Pledgor agrees to use its commercially reasonable efforts to assist and aid
the Administrative Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
          SECTION 4.9. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The description of the Pledged Collateral on
the schedules to the Perfection Certificate is accurate and complete in all
material respects as to Pledged Collateral of the type required to be described
therein.
          SECTION 4.10. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Administrative Agent has
exercised its right to foreclose in accordance with the terms of this Agreement,
such proceeds shall be held in trust for the benefit of the Administrative Agent
and immediately after receipt thereof shall be paid to the Administrative Agent
for application in accordance with the Credit Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
Person, accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within five (5) Business Days after receipt thereof)
deliver to the Administrative Agent a pledge amendment, duly executed by such
Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and the certificates and other documents required under Section 3.1
and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Administrative Agent shall for all
purposes hereunder be considered Pledged Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing and the Administrative Agent shall not have delivered the applicable
notice under Section 5.2(c):
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the

- 17 -



--------------------------------------------------------------------------------



 



Obligations; provided, however, that no Pledgor shall in any event exercise such
rights in any manner which would reasonably be expected to have a Material
Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five (5) Business Days after receipt thereof) delivered to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Administrative Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default upon notice from the Administrative Agent to the Pledgors that it is
exercising its rights under Section 5.2(c)(i) and/or (ii):
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Administrative Agent appropriate instruments as
the Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) or Section 5.2(c)(ii) hereof shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Pledgor and shall immediately be paid over
to the Administrative Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).
          SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and
warrants that (i) such Pledgor is not in default in the payment of any portion
of any mandatory capital contribution, if any, required to be made under any
agreement to which such Pledgor is a party relating to the Pledged

- 18 -



--------------------------------------------------------------------------------



 



Securities pledged by it and such Pledgor is not in violation of any other
provisions of any such agreement to which such Pledgor is a party, or otherwise
in default or violation thereunder, (ii) no Securities Collateral pledged by
such Pledgor is subject to any defense, offset or counterclaim, nor have any of
the foregoing been asserted or alleged against such Pledgor by any Person with
respect thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates representing such Pledged Securities that have been delivered
to the Administrative Agent) which evidence any Pledged Securities of such
Pledgor.
          SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.
ARTICLE VI
[INTENTIONALLY OMITTED]
ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.

- 19 -



--------------------------------------------------------------------------------



 



          SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the
Administrative Agent made at any time during the continuance of an Event of
Default and in form and manner reasonably satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.
          SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business or as permitted by the Credit Agreement, or extend or renew any such
obligations except in the ordinary course of business or as permitted by the
Credit Agreement, or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business or as permitted by the Credit Agreement, without
the prior written consent of the Administrative Agent, which shall not be
unreasonably withheld, delayed or conditioned. Each Pledgor shall timely fulfill
all obligations on its part to be fulfilled under or in connection with the
Receivables.
          SECTION 7.4. Collection. Each Pledgor shall cause to be collected from
the Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Administrative Agent or any
Secured Party, shall be paid by the Pledgors.
          SECTION 7.5. Notice of Business Activity Reports. If the Pledgors have
Receivables in respect of which the account debtor is located in Minnesota, New
Jersey, Indiana, or Connecticut the Pledgors represent and warrant that the
Pledgors have filed and shall file all legally-required Notice of Business
Activities Reports and comparable reports with the appropriate government
authorities or has qualified as a foreign corporation to do business in such
states.
          SECTION 7.6. Collection of Proceeds of Receivables.
          (a) The Pledgors shall (i) direct all of their account debtors to make
all payments on Receivables of the Pledgors directly to post office boxes (each
a “Lock Box” and collectively the “Lock Boxes”) under the control of a Cash
Management Bank, (ii) establish accounts (each a “Controlled Account” and
collectively the “Controlled Accounts”) in the Pledgors’ names with a Cash
Management Bank, subject to Deposit Account Control Agreements, into which all
payments received in the Lock Boxes shall be deposited, and into which the
Pledgors will immediately deposit all payments made for royalties, inventory or
services sold or rendered by the Pledgors and received by the Pledgors in the
identical form in which such payments were made, whether by cash or check, and
(iii) cause each Subsidiary and Affiliate, and any other Person acting for or in
concert with the Pledgors that receives any monies, checks, notes, drafts or
other payments relating to or as proceeds of Receivables or other Collateral, to
receive and hold such items in trust for, and as the sole and exclusive property
of, the Administrative Agent and, immediately upon receipt thereof, shall remit
the same (or cause the same to be remitted) in

- 20 -



--------------------------------------------------------------------------------



 



hand to the Controlled Accounts; provided that, for purposes of administrative
convenience, the Administrative Agent may in its reasonable discretion, permit
the Pledgors from time to time to maintain one or more accounts with one or more
financial institutions other than the Cash Management Bank and with such maximum
cash balances as the Administrative Agent deems appropriate, and for which the
Pledgors may, at the discretion of the Administrative Agent, be permitted to
have direct access.
          (b) The Pledgors agree to enter into such Lock Box agreements and
Deposit Account Control Agreements with a Cash Management Bank and the
Administrative Agent as the Administrative Agent may reasonably request. The
Pledgors also agree to cause each financial institution other than the Cash
Management Bank with which a Lock Box and/or Controlled Account has been
established to, enter into a Lock Box agreement and/or Deposit Account Control
Agreement, as applicable, confirming that the amounts on deposit in such Lock
Box and/or Controlled Account, as applicable, are under the control of the
Administrative Agent, that such financial institution has no right to setoff
against such Lock Box or Controlled Account or against any other account
maintained by such financial institution into which the contents of such
Controlled Account are transferred (except as provided in the Deposit Account
Control Agreement, and that upon written notice from the Administrative Agent,
such financial institution shall wire, or otherwise transfer in immediately
available funds in a manner satisfactory to the Administrative Agent, funds
deposited in the Controlled Account on a daily basis as such funds are
collected.
          (c) All checks, drafts, instruments and other items of payment or
proceeds of Collateral delivered to the Administrative Agent in kind shall be
endorsed by the Pledgors, to the Administrative Agent, and, if that endorsement
of any such item shall not be made for any reason, the Administrative Agent is
hereby irrevocably authorized to endorse the same on behalf of the Pledgors. For
the purpose of this subsection 7.6(c), each Pledgor irrevocably hereby makes,
constitutes and appoints the Administrative Agent (and all Persons designated by
the Administrative Agent for that purpose) as such Pledgor’s true and lawful
attorney and agent-in-fact (i) to endorse the name of the such Pledgor upon said
items of payment and/or proceeds of Collateral of such Pledgor and upon any
chattel paper, document, instrument, invoice or similar document or agreement
relating to any account receivable of such Pledgor or goods pertaining thereto;
(ii) to take control in any manner of any item of payment or proceeds thereof;
(iii) to have access to any lock box or postal box into which any mail of such
Pledgor is deposited; and (iv) open and process all mail addressed to such
Pledgor and deposited therein.
          (d) The Administrative Agent (and all Persons designated by the
Administrative Agent for such purpose) may, at any time and from time to time
after the occurrence and during the continuance of an Event of Default, whether
before or after notification to any account debtor and whether before or after
the maturity of any of the Obligations, (i) enforce collection of any
Receivables or contract rights of the Pledgors by suit or otherwise;
(ii) exercise all of the rights and remedies of the Pledgors with respect to
proceedings brought to collect any Receivables; (iii) surrender, release or
exchange all or any part of any Receivables of the Pledgors, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder; (iv) sell or assign any account receivable of the
Pledgors upon such terms, for such amount and at such time or times as the
Administrative Agent deems advisable; (v) prepare, file and sign the names of
the Pledgors on any proof of claim in bankruptcy or other similar document
against any account debtor indebted on an account receivable of the Pledgors;
and (vi) do all other acts and things which are necessary, in the Administrative
Agent’s discretion, to fulfill the Obligations of the Pledgors under this
Agreement and to allow the Administrative Agent to collect the Receivables. In
addition to any other provision hereof or in any of the other Loan Documents,
the Administrative Agent may at any time on or after the occurrence of an Event
of Default, at the sole expense of the Pledgors, notify any parties obligated on
any of the Receivables of the Pledgors to make payment directly to the
Administrative Agent of any amounts due or to become due thereunder.

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent may from time to time exercise
in respect of the Pledged Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:
     (i) Personally, or by agents or attorneys, immediately take possession of
the Pledged Collateral or any part thereof, from any Pledgor or any other person
who then has possession of any part thereof with or (to the fullest extent
permitted by applicable law) without notice or process of law, and for that
purpose may enter upon any Pledgor’s premises where any of the Pledged
Collateral is located, remove such Pledged Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Pledged Collateral and use in connection with such removal and possession any
and all services, supplies, aids and other facilities of any Pledgor;
     (ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Administrative Agent and shall promptly (but in
no event later than one (1) Business Day after receipt of available funds
therefor) pay such amounts to the Administrative Agent;
     (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
     (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Administrative Agent
at any place or places so designated by the Administrative Agent, in which event
such Pledgor shall at its own expense: (A) forthwith cause the same to be moved
to the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent, (B) store and keep any Pledged Collateral
so delivered to the Administrative Agent at such place or places pending further
action

- 22 -



--------------------------------------------------------------------------------



 



by the Administrative Agent and (C) while the Pledged Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Administrative Agent shall be
entitled to a decree requiring specific performance by any Pledgor of such
obligation;
     (v) Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Obligations as provided in Article X
hereof;
     (vi) Retain and apply the Distributions to the Obligations as provided in
Article X hereof;
     (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
     (viii) Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Obligations owed to such person as a credit on account of the purchase
price of the Pledged Collateral or any part thereof payable by such person at
such sale. Each purchaser, assignee, licensee or recipient at any such sale
shall acquire the property sold, assigned or licensed absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives, to
the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Administrative Agent
shall not be obligated to make any sale of the Pledged Collateral or any part
thereof regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor hereby
waives, to the fullest extent permitted by law, any claims against the
Administrative Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Collateral to more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
notice to such Pledgor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. To the extent
permitted by applicable law, no notification need be given to any Pledgor if it
has signed, after the occurrence and during the continuance of an Event of

- 23 -



--------------------------------------------------------------------------------



 



Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Administrative
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable law. The Administrative Agent shall not be liable for any incorrect
or improper payment made pursuant to this Article IX in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent. To the
extent permitted by applicable law, any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.
          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Administrative Agent, for the benefit of the Administrative
Agent, cause any registration, qualification under or compliance with

- 24 -



--------------------------------------------------------------------------------



 



any Federal or state securities law or laws to be effected with respect to all
or any part of the Securities Collateral as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested and as would permit or facilitate the sale and distribution of such
Securities Collateral including registration under the Securities Act (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with all
other requirements of any Governmental Authority. Each Pledgor shall use its
commercially reasonable efforts to cause the Administrative Agent to be kept
advised in writing as to the progress of each such registration, qualification
or compliance and as to the completion thereof, shall furnish to the
Administrative Agent such number of prospectuses, offering circulars or other
documents incident thereto as the Administrative Agent from time to time may
request, and shall indemnify and shall cause the issuer of the Securities
Collateral to indemnify the Administrative Agent and all others participating in
the distribution of such Securities Collateral against all claims, losses,
damages and liabilities caused by any untrue statement (or alleged untrue
statement) of a material fact contained therein (or in any related registration
statement, notification or the like) or by any omission (or alleged omission) to
state therein (or in any related registration statement, notification or the
like) a material fact required to be stated therein or necessary to make the
statements therein not misleading.
          (d) If the Administrative Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information as the Administrative Agent may
request in order to determine the number of securities included in the
Securities Collateral or Investment Property which may be sold by the
Administrative Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Pledgor, and to
the fullest extent permitted by applicable law such Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred and is
continuing or that all of the Obligations shall have been paid in full.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Administrative Agent to exercise, no
course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law or otherwise available.
          (b) In the event that the Administrative Agent shall have instituted
any proceeding to enforce any right, power, privilege or remedy under this
Agreement or any other Loan Document by foreclosure, sale, entry or otherwise,
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Administrative Agent, then and in
every such case,

- 25 -



--------------------------------------------------------------------------------



 



the Pledgors, the Administrative Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, together
with any other sums then held by the Administrative Agent pursuant to this
Agreement, in accordance with the Credit Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Administrative Agent.
          (a) The Administrative Agent has been appointed as Administrative
Agent pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement (if not already
discharged therefrom as provided in Section 9.06 of the Credit Agreement). After
any retiring Administrative Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Administrative Agent.
          (b) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent, in its individual capacity,
accords its own property consisting of similar instruments or interests, it
being understood that neither the Administrative Agent nor any of the Secured
Parties shall have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Administrative Agent
or any other Secured Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any person with
respect to any Pledged Collateral.

- 26 -



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) If any item of Pledged Collateral also constitutes collateral
granted to the Administrative Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Administrative Agent, in its sole discretion, shall
select which provision or provisions shall control.
          SECTION 11.2. Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact. If any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Pledgor under
any Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached, the Administrative Agent may (but
shall not be obligated to) do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided, however, that the
Administrative Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions, if any, of the Credit Agreement. Any and all
reasonable amounts so expended by the Administrative Agent shall be paid by the
Pledgors in accordance with the provisions of Section 10.04 of the Credit
Agreement. Neither the provisions of this Section 11.2 nor any action taken by
the Administrative Agent pursuant to the provisions of this Section 11.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.
Each Pledgor hereby appoints the Administrative Agent its attorney-in-fact, with
full power and authority in the place and stead of such Pledgor and in the name
of such Pledgor, or otherwise, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Collateral Documents
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Administrative Agent shall not be obligated to and
shall have no liability to such Pledgor or any third party for failure to so do
or take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person to the extent permitted by the Credit Agreement, and such other
person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party, herein or otherwise, subject however, to the
provisions of the

- 27 -



--------------------------------------------------------------------------------



 



Credit Agreement and, in the case of a Secured Party that is a party to a Swap
Agreement or Cash Management Services, such Swap Agreement or Cash Management
Services.
          SECTION 11.4. Termination; Release (a) When all the Obligations have
been paid in full (other than contingent indemnification obligations) and the
Commitments of the Lenders and the LC Issuer under the Credit Agreement shall
have expired or been sooner terminated, this Agreement shall terminate and the
Pledged Collateral shall be released from the Lien of this Agreement, all
without further delivery of any instrument or further action by any party, and
all rights in the Collateral shall revert to the applicable Pledgor. Upon such
release, the Administrative Agent shall, upon the request and at the sole cost
and expense of the Pledgors, assign, transfer and deliver to Pledgor, against
receipt and without recourse to or warranty by the Administrative Agent except
as to the fact that the Administrative Agent has not encumbered the released
assets, such of the Pledged Collateral or any part thereof to be released (in
the case of a release) as may be in possession of the Administrative Agent and
as shall not have been sold or otherwise applied pursuant to the terms hereof,
and, with respect to any other Pledged Collateral, proper documents and
instruments (including UCC-3 termination financing statements or releases)
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be.
          (b) If any of the Pledged Collateral is sold, transferred or otherwise
disposed of by any Pledgor in a transaction permitted by the Credit Agreement
(other than any sale, transfer or disposition to another Pledgor), then the Lien
created pursuant to this Agreement in such Pledged Collateral shall be released,
and the Administrative Agent, at the request and sole expense of such Pledgor,
shall execute and deliver to such Pledgor all releases or other documents
reasonably necessary or desirable for the release of such Pledged Collateral
from the security interests created hereby; provided that the Pledgors shall
provide to the Administrative Agent evidence of such transaction’s compliance
with the Credit Agreement as the Administrative Agent shall reasonably request.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower Representative set forth in the Credit Agreement and as to the
Administrative Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 11.6.
          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of

- 28 -



--------------------------------------------------------------------------------



 



such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting the validity, legality or
enforceability of such provision in any other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Taxes on the
Pledged Collateral or any part thereof.
          SECTION 11.12. No Claims Against Administrative Agent. Nothing
contained in this Agreement shall constitute any consent or request by the
Administrative Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Administrative Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any Person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Administrative Agent or any
other Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Administrative Agent or any other Secured Party for any act
or omission on the part of such Pledgor relating thereto or for any breach of
any representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any contracts, agreements and other documents included in the Pledged Collateral
by reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 11.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Credit Agreement and the other Loan
Documents.
          SECTION 11.14. Obligations Absolute. To the fullest extent permitted
by applicable law, all obligations of each Pledgor hereunder shall be absolute
and unconditional irrespective of:

- 29 -



--------------------------------------------------------------------------------



 



     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement, any
Swap Agreement or Cash Management Services or any other Loan Document, or any
other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Swap
Agreement, Cash Management Services or any other Loan Document or any other
agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Swap Agreement,
Cash Management Services or any other Loan Document except as specifically set
forth in a waiver granted pursuant to the provisions of Section 11.5 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor other than the payment in full of
all Obligations.
          SECTION 11.15. Effect of this Agreement. Sections 10.19 and 11.02 of
the Credit Agreement are incorporated herein by reference mutatis mutandis, as
if a part hereof.
[Signature Pages to Follow]

- 30 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

           

PLEDGORS:

SMITH & WESSON HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON CORP.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        UNIVERSAL SAFETY RESPONSE, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer       
FOX RIDGE OUTFITTERS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 



           

BEAR LAKE HOLDINGS, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        O.L. DEVELOPMENT, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        THOMPSON CENTER HOLDING CORPORATION
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer        SMITH & WESSON DISTRIBUTING, INC.
      By:   /s/ John R. Dineen         Name:   John R. Dineen        Title:  
Interim Chief Financial Officer   

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

TD BANK, NA.,
as Administrative Agent
      By:   /s/ Maria P. Goncalves        Name:  Maria P. Goncalves       
Title:  Authorized Signatory   

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
     The undersigned hereby (i) acknowledges receipt of the Amended and Restated
Pledge and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), dated as of ________, 2010, made by and among SMITH &
WESSON HOLDING CORPORATION, a Nevada corporation, SMITH & WESSON CORP., a
Delaware corporation, THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire
corporation, THOMPSON CENTER HOLDING CORPORATION, a Delaware corporation,
UNIVERSAL SAFETY RESPONSE, INC., a Delaware corporation, FOX RIDGE OUTFITTERS,
INC., a New Hampshire corporation, K.W. THOMPSON TOOL COMPANY, INC., a New
Hampshire corporation, O.L. DEVELOPMENT, INC., a New Hampshire corporation, BEAR
LAKE HOLDINGS, INC., a Delaware corporation and SMITH AND WESSON DISTRIBUTING,
INC., a Delaware corporation (collectively, “Pledgors”; and each individually, a
“Pledgor”), and TD BANK, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral without further consent by the
applicable Pledgor, (iv) agrees to notify the Administrative Agent upon
obtaining knowledge of any interest in favor of any Person in the applicable
Securities Collateral that is adverse to the interest of the Administrative
Agent therein and (v) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Administrative Agent or
its nominee or the exercise of voting rights by the Administrative Agent or its
nominee.

            [                                                       ]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 2
[Form of]
PLEDGE AMENDMENT
     This Pledge Amendment, dated as of [                              ], is
delivered pursuant to Section 5.1 of the Amended and Restated Pledge and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Security Agreement), dated as of ________, 2010, made by and among SMITH &
WESSON HOLDING CORPORATION, a Nevada corporation, SMITH & WESSON CORP., a
Delaware corporation, THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire
corporation, THOMPSON CENTER HOLDING CORPORATION, a Delaware corporation,
UNIVERSAL SAFETY RESPONSE, INC., a Delaware corporation, FOX RIDGE OUTFITTERS,
INC., a New Hampshire corporation, K.W. THOMPSON TOOL COMPANY, INC., a New
Hampshire corporation, O.L. DEVELOPMENT, INC., a New Hampshire corporation, BEAR
LAKE HOLDINGS, INC., a Delaware corporation and SMITH AND WESSON DISTRIBUTING,
INC., a Delaware corporation (collectively, “Pledgors”; and each individually, a
“Pledgor”), and TD BANK, N.A., as administrative agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”). The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Securities and/or Intercompany Notes
listed on this Pledge Amendment shall be deemed to be and shall become part of
the Pledged Collateral and shall secure all Obligations.
PLEDGED SECURITIES

                                                                               
  PERCENTAGE OF                                   NUMBER     ALL ISSUED        
  CLASS                     OF     CAPITAL           OF STOCK                  
  SHARES     OR OTHER EQUITY           OR     PAR     CERTIFICATE     OR    
INTERESTS OF   ISSUER     INTERESTS     VALUE     NO(S).     INTERESTS    
ISSUER  

 



--------------------------------------------------------------------------------



 



INTERCOMPANY NOTES

                                      PRINCIPAL     DATE OF     INTEREST    
MATURITY   ISSUER   AMOUNT     ISSUANCE     RATE     DATE  
 
                               
 
                               

            [                                                       ],
as Pledgor
      By:           Name:           Title:        

            AGREED TO AND ACCEPTED:

TD BANK, N.A.,
as Administrative Agent
      By:             Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
                                                                
                  
                                                                
                  
                                                                
                  
                                                                
                  
Ladies and Gentlemen:
          Reference is made to the Amended and Restated Pledge and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of ________, 2010, made by and among SMITH & WESSON HOLDING
CORPORATION, a Nevada corporation, SMITH & WESSON CORP., a Delaware corporation,
THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation, THOMPSON CENTER
HOLDING CORPORATION, a Delaware corporation, UNIVERSAL SAFETY RESPONSE, INC., a
Delaware corporation, FOX RIDGE OUTFITTERS, INC., a New Hampshire corporation,
K.W. THOMPSON TOOL COMPANY, INC., a New Hampshire corporation, O.L. DEVELOPMENT,
INC., a New Hampshire corporation, BEAR LAKE HOLDINGS, INC., a Delaware
corporation, and SMITH AND WESSON DISTRIBUTING, INC., a Delaware corporation
(collectively, “Pledgors”; and each individually, a “Pledgor”), and TD BANK,
N.A., as administrative agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”).
          This Joinder Agreement supplements the Security Agreement and is
delivered by the undersigned, [                                ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the execution date of the Security Agreement. Without
limiting the generality of the foregoing, the New Pledgor hereby grants and
pledges to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations, a Lien on and security interest
in, all of its right, title and interest in, to and under the Pledged Collateral
and expressly assumes all obligations and liabilities of a Pledgor thereunder.
The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement.
          Annexed hereto are supplements to the schedules to the Security
Agreement and the Credit Agreement dated as of ________, 2010 (the “Credit
Agreement”) among the Pledgors, as

 



--------------------------------------------------------------------------------



 



borrowers, the lenders party thereto, the LC Issuer and the Administrative
Agent, as applicable, with respect to the New Pledgor. Such supplements shall be
deemed to be part of the Security Agreement or the Credit Agreement, as
applicable.
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.
          THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages to Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

            [NEW PLEDGOR]
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
TD BANK, N.A.,
as Administrative Agent

          By:         Name:         Title:        

[Schedules to be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
PERFECTION AGREEMENT
[See attached]

 